Vtnje, C. J.
The conclusion reached by the trial court is sustained by the decision of our court wherein it is held that a mere fugitive or temporary use of the premises does not satisfy the statute, sec. 75.31. The use must be one that is likely to give notice to one'claiming title that he has been excluded from possession. St. Croix L. & L. Co. v. Ritchie, 78 Wis. 492, 47 N. W. 657; Lafitte v. Superior, 142 Wis. 73, 125 N. W. 105. The temporary use of lots for storing material during the erection of a building on an adjacent lot is not such a use.
Under the decision in Rosenberg v. Borst, 185 Wis. 223, 201 N. W. 233, the maintenance by the plaintiff of the signs found by the court to have been maintained constituted possession by him.
By the Court. — Judgment affirmed.